DETAILED ACTION
	 The reply filed on December 30, 2020 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Applicant’s election without traverse of Group I with a species election of cyanobacterium in the reply filed on December 30, 2020 is acknowledged but is considered non-responsive.  While applicant elected a group, applicant failed to properly elect a single species as set forth in the Requirement for Restriction/Election mailed on October 30, 2020.  The Requirement for Restriction/Election of record required an election of ONE transgenic species by (1) identifying the parent autotrophic host cell and (2) identifying all genetic modifications made in said host cell, such as over-expression/up-regulation/enhancement of polynucleotides and/or down-regulation/deletion/disruption of polynucleotides, wherein the polynucleotides are identified by a sequence identifier and/or gene nomenclature and source of the polynucleotide.  A proper response requires that the Applicant elect a single species by (1) identifying the name of the cell, such as Synechococcus elongtaus PCC7942, and (2) identifying all genetic modifications made in said host cell, such as over-expression/up-regulation/enhancement of polynucleotides and/or down-regulation/deletion/disruption of polynucleotides, wherein the polynucleotides are identified by a sequence identifier and/or gene nomenclature and source of the polynucleotide, such as identifying native gene(s) that are suppressed in the cell and other heterologous gene(s) that are expressed in the cell in addition to the 1st, 2nd, 3rd, and 4th genes recited in claim 1.

See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/YONG D PAK/           Primary Examiner, Art Unit 1652